DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/31/22.
Claims 1-28 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/1/22, 10/20/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

Response to Arguments




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-10, 14 and 21, 23-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1), further in view of Buttle (U.S. Pub. No.  20210015350 A1) and Mitamura (U.S. Pub. No. 20190289179 A1).

Examiner’s note: It is common knowledge that Lasers are electromagnetic radiation. See https://en.wikipedia.org/wiki/Laser : A laser is a device that emits light through a process of optical amplification based on the stimulated emission of electromagnetic radiation.

Regarding to claim 1 and 21:

21. Richardson teach a system comprising: an endoscope for visualization (Richardson [0062 FIGS. 3A and 3B the endoscopic device 302, in turn, may include an endoscope 304, an endoscope housing 306 (e.g., hand piece and/or camera head), control unit 308, an electronic communication 320, such as an electronic cable, light source 309, a light cable 326, such as a fiber optic cable, connected to light source 309 and endoscopic device 302, display 312, and imaging device 314 (e.g., image sensor and related circuitry etc.) in a light deficient environment; (Richardson [0008] FIGS. 3A and 3B illustrate a system and method for enhancing edges within an image in a light deficient environment)
an emitter for emitting (Richardson [0076] emitters) a plurality of pulses of electromagnetic radiation (Richardson teach light is electromagnetic radiation in form of signal through pulse because [0065] the system and method of FIGS. 3A and 3B may include providing edge enhancements as disclosed herein. The edge enhancement may comprise a plurality of enhancements within the original image generated by the pixel array that correspond to variations of noise due to variations in photo-signal. [0067] The system and method may include varying a level of illumination and plotting the signal in digital number (DN) versus the noise is DN.sup.2) in the light deficient environment; (Richardson [0064] FIG. 3B, a digital imaging method for use with an endoscope in ambient light deficient environments is illustrated. The method 300 may comprise illuminating an environment using a source of visible, infrared or ultraviolet electromagnetic radiation at 310)
an image sensor comprising a pixel array (Richardson Fig. 4, Fig. 6 [0065] the system may include creating a three dimensional image stream by combining

are stacked. [0066] The system and method may further comprise calculating noise
correction based on a combination of Poisson statistics of photon arrival and electronic
noise arising from the pixel array and its readout electronics. The may include
computing the expected noise, knowing the conversion gain of each pixel within
the pixel array the applied sensor gain and the voltage range of the digitizer) for sensing reflected electromagnetic radiation to generate a plurality of exposure frames and (Richardson [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)
one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, (Richardson [0055] it will be
appreciated that implementations of the disclosure may comprise or utilize a special
purpose or general-purpose computer including computer hardware, such as, for
example, one or more processors and system memory, as discussed in greater detail below. Implementations within the scope of the disclosure may also include physical
and other computer-readable media for carrying or storing computer-executable
instructions and/or data structures) the instructions comprising applying edge enhancement to edges within an exposure frame of the plurality of exposure frames; (Richardson [0008] FIGS. 3A and 3B illustrate a system and method for enhancing edges within an image in a light deficient environment. Richardson [0054] the system responds to high gain situations by requiring greater edge differentiation before enhancement. In low gain and low noise situations the system can interpret smaller 

Richardson do not explicitly teach wherein the plurality of pulses of electromagnetic radiation emitted by the emitter in the light deficient environment comprises a visible pulse of electromagnetic radiation in a visible wavelength range and a fluorescence excitation pulse comprising electromagnetic radiation within a range from about 770 nm to about 795 nm to fluoresce a reagent having an excitation wavelength from about 770 nm to about 795 nm; wherein the plurality of exposure frames comprises a color exposure frame corresponding to the visible pulse in the visible wavelength range and a fluorescence exposure frame corresponding to the fluorescence excitation pulse of electromagnetic radiation and wherein the instructions further comprise combining the plurality of exposure frames by overlaying the fluorescence exposure frame with the color exposure frame to generate a color image frame with fluorescence image data overlaid thereon; and wherein applying the edge enhancement comprises applying edge enhancement to the fluorescence exposure frame by applying a threshold level of edge enhancement to detected edges within the fluorescence exposure frame, wherein the threshold level of edge enhancement is determined pixel-by-pixel within the fluorescence exposure frame.

wherein the plurality of exposure frames comprises a color exposure frame (Chinnock [0027] in an exemplary embodiment of the imager, the image processing software merges the thus generated, most current, HIR with each subsequent color mode frame) corresponding to the visible pulse in the visible wavelength range (Chinnock [0041] one subset of images is acquired with visible wavelength illumination while a second subset of images is collected using narrowband illumination, typically in the near infrared. Computer processing system 200 generates one or more highlighting image representations (HIR) from the narrowband image subset, which representations highlight tissue elements of particular importance to the operator. These HIRs are combined with the visible wavelength image subsets so as to highlight the tissues elements of particular importance within the visible images of the tissue region) and a fluorescence exposure frame corresponding to the fluorescence excitation pulse of electromagnetic radiation and (Chinnock [0094] In other embodiments of visualization system 10, generation of the HIR is enhanced by the use of contrast agents (generally a fluorescent or luminescent compound) injected into the blood stream to increase the absorption of the vasculature relative to surrounding tissues. The increased absorption increased the contrast between the vasculature and surrounding tissues in captured images. In one embodiment, fluorescein (or a similar fluorophore approved for human use) is injected into the blood stream to improve contrast between vasculature and surrounding tissues. Since this fluorophore requires blue excitation light [reagent to fluoresce], and since its fluorescence quantum efficiency is quite low, an embodiment to utilize fluorescein includes an illumination module 
wherein the instructions further comprise combining the plurality of exposure frames (Chinnock [0041] one subset of images is acquired with visible wavelength illumination while a second subset of images is collected using narrowband illumination, typically in the near infrared. Computer processing system 200 generates one or more highlighting image representations (HIR) from the narrowband image subset, which representations highlight tissue elements of particular importance to the operator. These HIRs are combined with the visible wavelength image subsets so as to highlight the tissues elements of particular importance within the visible images of the tissue region) by overlaying (Chinnock [0010] an image processing system for enhancing the detection of the tissues of interest in the typically IR/NIR images and creating a digitally enhanced "map" of the tissues, herein called a Highlighting Image Representation (HIR), and a display for presenting the HIR combined with the visible light video stream of the surgical site, typically as a real-time overlay) the fluorescence exposure frame (Chinnock [0094] In other embodiments of visualization system 10, generation of the HIR is enhanced by the use of contrast agents (generally a fluorescent or luminescent compound) injected into the blood stream to increase the absorption of the vasculature relative to surrounding tissues. The increased absorption increased the contrast between the vasculature and surrounding tissues in captured images. In one embodiment, fluorescein (or a similar fluorophore approved for human use) is injected into the blood stream to improve contrast between vasculature and surrounding tissues. Since this fluorophore requires blue excitation light [reagent to fluoresce], and since with the color exposure frame to generate a color image frame (Chinnock [0018] the NIR mode frames may be converted to an image overlay, in which embodiment the overlay is merged with each color mode frame and the one-frame gaps in the image stream would be smoothed over by, for example, repeating one of the immediately temporally adjacent color mode frames) with fluorescence image data overlaid thereon; and (Chinnock [0095] while differences in inelastic scattering (e.g. fluorescence) properties between normal and abnormal tissues are also currently being used (e.g., the WavSTAT product from SpectraScience, Inc.). These techniques may be used in some embodiments of visualization system 10 through the capture of frames using one or more blue or ultraviolet (UV) light sources in addition to, or in place of, one or more of the visible or IR sources. In the same way that the HIR of vasculature is overlaid onto color video streams, false-color representations of tumors or abnormal tissue may be overlaid)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock in video/camera technology. One would be motivated to do so, to incorporate combining the plurality of exposure frames by overlaying the fluorescence exposure frame with the color exposure frame to generate a color image frame with fluorescence image data overlaid thereon. This will accommodate better quality of image.

The combination of Richardson and Chinnock do not explicitly teach wherein the plurality of pulses of electromagnetic radiation emitted by the emitter in the light deficient environment comprises a visible pulse of electromagnetic radiation in a visible wavelength range and a fluorescence excitation pulse comprising electromagnetic radiation within a range from about 770 nm to about 795 nm to fluoresce a reagent having an excitation wavelength from about 770 nm to about 795 nm; wherein the instructions are such that applying the edge enhancement comprises applying edge enhancement to the fluorescence exposure by applying a threshold level of edge enhancement to detected edges within the fluorescence exposure frame, wherein the threshold level of edge enhancement is determined pixel-by-pixel within the fluorescence exposure frame.

However Buttle teach wherein the plurality of pulses of electromagnetic radiation emitted by the emitter in the light deficient environment (Buttle [0107] the single camera imaging system or the two-camera imaging system can be attached in front of a flexible or rigid endoscope (e.g., the optics and sensor of the endoscope are at the distal end towards the target while the body of the endoscope will carry the electrical signal from the sensor instead of optical as in normal endoscopes) comprises a visible pulse of electromagnetic radiation in a visible wavelength range (Buttle [0096] FIG. 12, in a particular embodiment, the imaging system 100 includes two separate cameras for substantially simultaneous acquisition of near infrared (NR) fluorescence and visible light [light is wave/pulse]) and a fluorescence excitation pulse comprising electromagnetic radiation (Buttle [0030] FIG. 1B shows an exemplary composite image of fluorescent and visible imaging in tissue acquired using the imaging systems) within a range from about 770 nm to about 795 nm to fluoresce a reagent having an excitation wavelength from about 770 nm to about 795 nm; (Buttle [0086] the excitation source has a wavelength of about 720, 750, 785, 790, 792, or 795 nm. In some embodiments, the excitation source has a wavelength in the infrared spectrum including light [light is wave/pulse] wavelengths the IR-A (about 800-1400 nm), IR-B (about 1400 nm-3 μm) and IR-C (about 3 μm-1 mm) spectrum. In some embodiments, the excitation source has a wavelength is in the near infrared (NIR) spectrum from 650 nm to 4000 nm, 700 nm to 3000 nm, 700-800 nm, 750 nm to 950 nm, 760 nm 825 nm, 775 nm to 795 nm, 780 nm to 795 nm, 785 nm to 795 nm, 780 nm to 790 nm, 785 nm to 792 nm, 790 nm to 795 nm, or any wavelength within any of these foregoing NIR ranges. Any wavelength can be chosen using filter because [0085] At least one of the illumination source and the excitation source can be controlled by the imaging system, or be uncontrolled. The uncontrolled source can be, for example, a microscope light source, an ambient light source, or both. The excitation light source can comprise a laser or a wide band source (e.g., light emitting diode (LED)) coupled to a band pass filter)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock and Buttle in video/camera technology. One would be motivated to do so, to incorporate visible pulse of electromagnetic radiation in a visible wavelength 

The combination of Richardson, Chinnock and Buttle do not explicitly teach wherein the instructions are such that applying the edge enhancement comprises applying edge enhancement to the fluorescence exposure by applying a threshold level of edge enhancement to detected edges within the fluorescence exposure frame, wherein the threshold level of edge enhancement is determined pixel-by-pixel within the fluorescence exposure frame.

However Mitamura teach wherein the instructions are such that applying the edge enhancement comprises applying edge enhancement to the fluorescence exposure by applying a threshold level of edge enhancement to detected edges within the fluorescence exposure frame, wherein the threshold level of edge enhancement is determined pixel-by-pixel within the fluorescence exposure frame. (Mitamura [0039] FIG. 7, the non-structure reducing unit 4 receives a normal-light image from the normal-light image generating unit 2, calculates the brightness of the normal-light image, receives a fluorescence image from the fluorescence image generating unit 3, and calculates the brightness of the fluorescence image. The brightness of an image is, for example, the average value of signals at all pixels. The predetermined threshold is set such that, in a superimposed image, the structure 


Regarding to claim 3 and 23:

3. Richardson teach the method of claim 1, wherein applying the edge enhancement to the edges within the exposure frame comprises: (Richardson [0065] FIGS. 3A and 3B may include providing edge enhancements as disclosed herein. The edge enhancement may comprise a plurality of enhancements within the original image generated by the pixel array that correspond to variations of noise due to variations in photo-signal)
extracting luminance data from the exposure frame; (Richardson [0022] Acutance refers to the local contrast around sudden transitions in luminance. This may be artificially enhanced within image processing pipelines (ISPs) in a process known as edge enhancement. [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) detecting the edges within the exposure frame; (Richardson [0027] This disclosure describes an edge enhancement application algorithm, which 
applying a gain factor to the detected edges within the image frame to generate modified edge data; and (Richardson [0067] FIGS. 3A and 3B the digital gain factor may be assessed locally for each pixel, or within a local group of pixels. In an implementation, the digital gain factor may be determined for a whole frame, based on the applied sensor gain. In an implementation, the digital gain factor may be derived from a comparison of an edge strength parameter to the expected noise located near each pixel)
merging the luminance data and the modified edge data. (Richardson [0033] The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement)

Regarding to claim 4 and 24:

4. Richardson teach the method of claim 1, further comprising calculating expected noise for the plurality of exposure frames generated by the pixel array based on one or more of: a known conversion gain for each pixel within the pixel array, a known applied sensor gain for the pixel array, or a voltage range for a digitizer of an image processing system in electronic communication with the image sensor. (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)

Regarding to claim 6:

6. Richardson teach the method of claim 1, wherein applying the edge enhancement comprises applying the edge enhancement on a per-pixel basis in response to a pixel comprising more than a threshold magnitude of noise, and wherein the method further comprises determining a per-pixel threshold magnitude of noise for a plurality of pixels in the pixel array based on expected local noise. (Richardson [0027] this disclosure describes an edge enhancement application algorithm, which continuously varies the threshold pixel by pixel, guided by knowledge of the expected local noise. Continual spatial and temporal tweaking of the threshold in this way allows the most ideal compromise between edge enhance efficacy and noise control. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)

Regarding to claim 7:

7. Richardson teach the method of claim 1, further comprising detecting the edges within the exposure frame by: (Richardson [0024] one implementation involves first extracting the luminance component, then detecting edges using, e.g., the Canny approach or the un-sharp mask method, applying some gain factor to the edge data and adding the edge data back to the original luminance)
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; extracting a luminance plane from the exposure frame;
generating a difference plane by subtracting the spatially filtered version of the exposure frame from the luminance plane; and detecting the edges by identifying local bipolar signals in the difference plane having amplitudes that scale with spatial frequency. (Richardson [0029] FIG. 1, in the un-sharp mask method, a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane. Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 8:

8. Richardson teach the method of claim 1, further comprising detecting the edges within the exposure frame by: (Richardson [0024] one implementation involves first 
applying a spatial filter to the exposure frame, wherein the spatial filter is a Gaussian filter; and applying an edge detect operator kernel to the spatially filtered version of the exposure frame. (Richardson [0029] FIG. 1, in the un-sharp mask method, a spatially filtered version of the luminance plane may be made and then subtract it from the original to make a difference plane. Flat areas will have a net result of zero, while transitions will result in a local bipolar signal having amplitudes that scale with the spatial frequency. The spatial filter can, e.g., be a Gaussian filter kernel, H, of dimension 7.times.7. [0004] the disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream)

Regarding to claim 9:

9. Richardson teach the method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to  wherein calculating the gain factor comprises calculating based on: voltage swing of an analog-to-digital converter (ADC) in electronic communication with the image sensor; (Richardson [0037] to decide what .alpha. should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.V/e-) and the ADC voltage swing, W, (in V), are known)
a known conversion gain for the pixel array; (Richardson [0040] once K is known it may be used to predict the magnitude of the noise expectation, .sigma..sub.i (in DN) for pixel. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)
an absolute overall linear gain applied to the image sensor; and (Richardson [0038] Where n=the number of ADC bits and G is the absolute overall linear gain applied on the sensor. If G is in logarithmic units (dB) the expression)
a strength adjuster setting received from a user. (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is 

Regarding to claim 10:

10. Richardson teach the method of claim 1, further comprising calculating a gain factor for governing a magnitude of the edge enhancement applied to the edges within the exposure frame, (Richardson [0033] The resultant difference plane is effectively a high-pass filtered version which may then be multiplied by a gain factor before being added back to the original luminance plane. This gain factor will govern the strength of the edge enhancement. Richardson [0004] The disclosure relates generally to electromagnetic sensing and sensors relates to increasing the edge detection within frames of an enhanced video stream) wherein calculating the gain factor comprises: plotting a gain graph by plotting photon transfer curves of noise versus signal for a range of potential gains; (Richardson [0039] It the sensor design parameters are unknown, K can be determined empirically by plotting photon transfer curves of noise (in DN.sup.2) versus signal (in DN) for a broad range of gains. In this case, K.sub.G is equal to the reciprocal of the gradient within the linear region of the graph for each gain. Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer)
identifying a calibration factor equal to the reciprocal of a gradient within a linear region of the gain graph; (Richardson [0039] It the sensor design parameters are 
predicting a magnitude of noise expectation based on the calibration factor; and (Richardson [0037] to decide what .alpha. should be, the signal calibration must first be applied to convert the luminance to electronic units. The following expression can be used to compute the calibration factor, K, (in e-/DN), if the internal sensor properties known as the conversion gain .epsilon., (in .mu.V/e-) and the ADC voltage swing, W, (in V). Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) 
calculating the gain factor based on the predicted magnitude of noise expectation (Richardson [0066] may include computing the expected noise, knowing the conversion gain of each pixel within the pixel array the applied sensor gain and the voltage range of the digitizer) and a strength adjust setting received from a user. (Richardson [0036] the .alpha..sub.i factor has a maximum of unity and its magnitude will be determined based upon what is happening locally within the image. The .beta. factor is just a strength adjuster that may be presented to the camera operator to tune according to their taste)

Regarding to claim 14 and 25:

14. Richardson teach the method of claim 1, Richardson do not explicitly teach 
wherein sensing the reflected electromagnetic radiation comprises generating the fluorescence exposure frame in response to the emitter pulsing the fluorescence excitation pule, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.

However Chinnock teach wherein sensing the reflected electromagnetic radiation comprises (Chinnock [0004] medical imaging and more specifically relates to enhanced imaging of subsurface blood vessels or other structures of interest that differentially scatter or reflect specific wavelengths of light as compared to tissues that surround these structures.) generating the fluorescence exposure frame in response to the emitter pulsing the fluorescence excitation pulse, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame. (Chinnock Fig. 5A shows IR pulse which can be fluorescence excitation pulse [0094] In other embodiments of visualization system 10, generation of the HIR is enhanced by the use of contrast agents (generally a fluorescent or luminescent compound) injected into the blood stream to increase the absorption of the vasculature relative to surrounding tissues. The increased absorption increased the contrast between the vasculature and surrounding tissues in captured images. In one embodiment, fluorescein (or a similar fluorophore approved for human use) is injected into the blood stream to improve contrast between 

Regarding to claim 28:

28. Richardson teach the system of claim 21, Richardson do not explicitly teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 750 nm to about 810 nm.

However Buttle teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 750 nm to about 810 nm. (Buttle [0013] the narrow-band light source generates light with a wavelength of  about 750 nm to about 800 nm [0086] the excitation source has a wavelength of about 720, 750, 785, 790, 792, or 795 nm. In some embodiments, the excitation source has a wavelength in the infrared spectrum including light [light is wave/pulse] wavelengths the IR-A (about 800-1400 nm), IR-B (about 1400 nm-3 μm) and IR-C (about 3 μm-1 mm) spectrum. In some embodiments, the excitation source has a wavelength is in the near infrared (NIR) spectrum from 650 nm to 4000 nm, 700 nm to 3000 nm, 700-800 nm, 750 nm to 950 nm, 760 nm 825 nm, 775 nm to 795 nm, 780 nm to 795 nm, 785 nm to 795 nm, 780 nm to 790 nm, 785 nm to 792 nm, 790 nm to 795 nm, or any wavelength within any of these foregoing NIR ranges. Any wavelength can be chosen using filter because [0085] At least one of the illumination source and the excitation source can be controlled by the imaging system, or be uncontrolled. The uncontrolled source can be, for example, a microscope light source, an ambient light source, or both. The excitation light source can comprise a laser or a wide band source (e.g., light emitting diode (LED)) coupled to a band pass filter)

Claims 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1), further in view of Buttle (U.S. Pub. No.  20210015350 A1), Mitamura (U.S. Pub. No. 20190289179 A1) and Blanquart (U.S. Pub. No. 20140163319 A1).

Regarding to claim 11:

11. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.

However Blanquart teach wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart [0064] FIG. 2A illustrates the frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a 

The motivation for combining Richardson, Chinnock, Buttle and Mitamura as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock, Buttle, Mitamura and Blanquart in video/camera technology. One would be motivated to do so, to incorporate sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. This will accommodate efficiency in the imaging system.

Regarding to claim 17:

17. Richardson teach the method of claim 1, Richardson do not explicitly teach further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.

However Blanquart teach further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, (Blanquart [0064] FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing [electromagnetic radiation] during the blanking time 216) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart [0064] FIG. 2A the time between the last row readout and the next readout cycle may be called the blanking time 216.)

Regarding to claim 18:

18. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.

However Blanquart teach wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array (Blanquart [0045] A pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system. As can be seen in FIG. 1, an emitter 100 may be tuned to emit

representing RED, GREEN and BLUE electromagnetic pulses may be combined to form
a single image frame ... the reflected light from the electromagnetic pulses only contains
the data for the portion of the object having the specific color that corresponds to the
pulsed color partition. Those separate color (or color interval) data sets can then be
used to reconstruct the image by combining the data sets at 130) and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation. (Blanquart Fig. 29A-B Blanquart [0047] 
the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130)

Regarding to claim 19:

19. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.

wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system)
wherein each image frame in the video stream comprises data from a plurality of exposure frames, (Blanquart [0070] FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of 
video for full spectrum light and partitioned spectrum light) and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. (Blanquart [0047] in one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1), further in view of Buttle (U.S. Pub. No.  20210015350 A1), Mitamura (U.S. Pub. No. 20190289179 A1) and Battarbee (U.S. Pub. No. 6291824 B1).

Regarding to claim 12:

12. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration.

However Battarbee teach wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration. (Battarbee col. 3 line 44-53 measurements may optionally be taken at different wavelengths more-or-less simultaneously with a single device. A stationary array of emitters and a stationary array of detectors are located around the sample. High bandwidth is achieved by rapidly delivering light signals (single pulses or bursts of periodic pulses [sub-pulses]) in sequence from discrete, stationary emitters positioned around the sample)

The motivation for combining Richardson, Chinnock, Buttle and Mitamura as set forth in claim 1 is equally applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock, Buttle, Mitamura and Battarbee in video/camera technology. One would be motivated to do so, to incorporate actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a subduration shorter than the pulse duration. This will accommodate efficiency in the imaging system.

Regarding to claim 13:

13. Richardson teach the method of claim 1, Richardson do not explicitly teach wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

However Battarbee teach wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Battarbee col. 3 line 44-53 measurements may optionally be taken at different wavelengths more-or-less simultaneously with a single device. A stationary array of emitters and a stationary array of detectors are located around the sample. High bandwidth is achieved by rapidly delivering light signals (single pulses or bursts of periodic pulses) in sequence from discrete, stationary emitters positioned around the sample)

Claims 15-16 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. Pub. No. 20140267653 A1), in view of Chinnock (U.S. Pub. No. 20120071765 A1), further in view of Buttle (U.S. Pub. No.  20210015350 A1), Mitamura (U.S. Pub. No. 20190289179 A1) and Kang (U.S. Pub. No. 20180000401 A1).

Regarding to claim 15 and 26:

15. Richardson teach the method of claim 14, Richardson do not explicitly teach 
further comprising: receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. 

However Kang teach further comprising: receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure; (Kang Fig. 6 [0054] FIG. 18A to 18C are images obtained by imaging the biological tissue (a tissue inside the human body) and a sentinel lymph node in the tissue using the apparatus for detecting near-infrared fluorescence according to an another embodiment of the present invention)
and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (Kang [0015] when a visible light image and an NIR image are respectively displayed in two different screen windows of the same monitor or when the two images are displayed to overlap with each other, it is difficult to distinguish the visible light image from the NIR image. [0043] FIG. 7 is a block diagram sequentially illustrating a process of forming a composite image in which an NIR fluorescence image is overlapped with a white reflection light image background by using an NIR fluorescence signal other than blue (B) in white reflection light. [0099] In order to implement two images overlapped with each other using a general monitor, there occurs a problem how to distinguish an NIR fluorescence image belonging to a VIS reflection light image. In the present invention, a 

The motivation for combining Richardson, Chinnock, Buttle and Mitamura as set forth in claim 1 is equally applicable to claim 15. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Richardson, further incorporating Chinnock, Buttle, Mitamura and Kang in video/camera technology. One would be motivated to do so, to incorporate receiving the location of the tissue structure from the corresponding system; generating an overlay frame comprising the location of the tissue structure. This will accommodate efficiency in the imaging system.

Regarding to claim 16 and 27:

16. Richardson teach the method of claim 15, Richardson do not explicitly teach wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

However Kang teach wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Kang [0003] sentinel lymph node (SLN) is a lymph node that cancer cells firstly reach when the tumor is directly metastasized via lymph nodes)


Allowable Subject Matter 


Regarding to claim 2, 5 and 22:

Claims 2, 5 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482